                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    ATLANTA HARDY,                                    )
                                                      )
            Plaintiff,                                )
                                                      )
    v.                                                )   No. 3:20-cv-00662
                                                      )   Judge Trauger
    GLORIA FISHER, et al.,                            )
                                                      )
            Defendants.                               )

                                           MEMORANDUM

           Atlanta Hardy, an inmate at the Debra K. Johnson Rehabilitation Center 1 in Nashville,

Tennessee, filed a pro se civil rights action under 42 U.S.C. § 1983 (Doc. No. 1) and an application

to proceed as a pauper (Doc. No. 2). The complaint is before the court for an initial review under

the Prison Litigation Reform Act and the in forma pauperis statute.

I.         Application to Proceed as a Pauper

           The court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because the plaintiff’s application to proceed as a pauper (Doc. No. 2) reflects

that she cannot pay the filing fee in advance without undue hardship, it will be granted. The

$350.00 filing fee will be assessed as directed in the accompanying order. 28 U.S.C. § 1915(b)(1).

II.        Initial Review

           The court must dismiss the complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §§ 1915A,

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The court also must liberally construe pro se pleadings



1
         The court takes judicial notice that this facility was known as the Tennessee Prison for Women
until recently. See Debra K. Johnson Rehabilitation Center, TENNESSEE DEPARTMENT OF CORRECTION,
https://www.tn.gov/correction/sp/state-prison-list/tennessee-prison-for-women (last visited Dec. 18, 2020).



         Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 1 of 11 PageID #: 131
and hold them to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        A.      Factual Allegations

        The plaintiff’s allegations primarily concern disciplinary proceedings stemming from an

incident in August 2019. For purposes of initial review, a summary of her claims, based on her

allegations and the exhibits attached to the complaint, follows.

        In August 2019, the plaintiff’s cellmate assaulted her until two inmates broke up the

altercation. (Doc. No. 1 at 2.) Associate Warden Terry Barlow ordered the plaintiff and two

inmates to be taken to segregation. (Id. at 1–2.) The next day, Staff Investigator Roger Tidwell

prepared a disciplinary report stating that the plaintiff and two inmates assaulted the cellmate. (Id.)

The plaintiff did not receive a copy of this report, and she says failure to provide her with a copy

violated TDOC policy. (Id. at 2.) The plaintiff’s disciplinary hearing was set for September 6, and

she was assigned an inmate advisor, which violated a TDOC policy providing that inmates should

be “presented with a list of advisors to choose from.” (Id.) Before the hearing, the two other

inmates had their charges dismissed. (Id. at 3.)

        On September 6, 2019, Disciplinary Hearing Officer (“DHO”) David Law presided over

the hearing, despite having been previously “reported and reprimanded by the chief of security for

referring to the Plaintiff as a ‘f*cking n*gger.’” (Id. at 2–3.) At the hearing, Staff Investigator

Tidwell stated that the plaintiff’s cellmate told him that the plaintiff assaulted her. (Id. at 3.) There

was no other testimony. (Id.) DHO Law did not render a verdict at the conclusion of the hearing,

and that failure violated TDOC policy. (Id.) On September 9, Unit Manager Jackie Wilson told the

plaintiff that Law found her guilty and placed her on “Administrative Segregation (Maximum

Security) with a time-served sentence.” (Id.) This placement violated TDOC punishment



                                                   2

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 2 of 11 PageID #: 132
guidelines because the plaintiff did not have a disciplinary history for the four years preceding the

incident. (Id.)

        A prison employee told the plaintiff that Warden Gloria Fisher conspired with the

defendants in this case to justify the plaintiff’s administrative segregation sentence. (Id.) On

September 21, 2019, another prison employee gave the plaintiff a copy of the hearing summary

reflecting that she was actually found not guilty at the hearing. 2 (Id.) And although DHO Law

authorized the plaintiff’s sentence of time served in administrative segregation (id. at 3), the

plaintiff has remained in administrative segregation since September 2019 (id. at 4–5, 11).

        In administrative segregation, the plaintiff has: “very little contact and visitation with her

family”; the inability to participate in “various college courses”; faulty heating and air conditioning

units; been forced to waste her time researching matters related to the facts underlying this case;

and the “harsh conditions” for which “administrative segregation is known.” (Id. at 11–12.)

        The plaintiff, an African American, alleges that many other inmates, including five

Caucasian inmates with “far worse” disciplinary histories, have received lesser punishment for

behavior “similar or worse” to her alleged behavior. (Id. at 4–5.) These inmates’ punishments

“ranged from outright dismissal to 30 days in punitive segregation.” (Id.)

        Sometime later, the plaintiff’s cellmate—the person the plaintiff was charged with

assaulting—was released. (Id. at 4.) She sent the plaintiff a letter stating, among other things, that

she lied about the assault and that she admitted lying about the assault to Staff Investigator Tidwell.

(Id.) Tidwell “essentially pressured her to remain silent about what really happened.” (Id.)

        The plaintiff filed several grievances without being released from administrative

segregation. (Id.) She also enrolled in the “Step Down Program,” which allows “rehabilitated


2
        Although the “Committee Decision” area of the summary is marked “N” for “Not Guilty” (Doc.
No. 1-1 at 4), certain handwritten narrative portions of the summary reflect a finding of guilty (id. at 5, 8).

                                                      3

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 3 of 11 PageID #: 133
inmates an early release from administrative segregation.” (Id.) On March 24, 2020, Warden Fisher

removed the plaintiff before she completed the first session. (Id.) Through “elbow counsel,” the

plaintiff asked about this removal, and Fisher responded through counsel that the decision was

within her discretion and that “some matters” relating to the plaintiff were under “review and

investigation.” (Id.) The plaintiff received no report regarding an investigation at that time. (Id.)

       The plaintiff sues the prison, Warden Fisher, Associate Warden Barlow, Staff Investigator

Tidwell, DHO Law, and TDOC Commissioner Tony Parker. (Id. at 1–2.) She asserts several due

process claims: that Fisher, Barlow, Tidwell, and Law placed and kept her on administrative

segregation based on a knowingly false charge (id. at 5–10); that Tidwell pressured her cellmate

to remain silent about the truth of the assault (id. at 9); and that Parker denied her grievance appeal

(id. at 11). The plaintiff also asserts that Fisher violated her equal protection rights by placing her

on administrative segregation indefinitely. (Id. at 7.) The plaintiff requests monetary damages and

the expungement of the “disciplinary infractions referenced in [the] complaint.” (Id. at 13, 20.)

       B.      Legal Standard

       To determine if the complaint passes initial review under the applicable statutes, the court

applies the Rule 12(b)(6) standard. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).




                                                  4

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 4 of 11 PageID #: 134
       C.      Analysis

       “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived

the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

               1.      The Prison as a Defendant

       In an isolated reference in the first paragraph of the complaint, the plaintiff names the

prison itself as a defendant. (Doc. No. 1 at 1.) To the extent the plaintiff seeks to state a claim

against the prison, she cannot do so because the prison is a building, “not a ‘person’ or legal entity

subject to suit under 42 U.S.C. § 1983.” McIntosh v. Camp Brighton, No. 14-CV-11327, 2014 WL

1584173, at *2 (E.D. Mich. Apr. 21, 2014) (collecting cases establishing that prison facilities are

improper defendants under Section 1983).

               2.      Individual-Capacity Claim against Defendant Parker

       The plaintiff also asserts a due process claim against TDOC Commissioner Parker for

denying her grievance appeals. (Doc. No. 1 at 11.) But “the denial of a grievance or the failure to

act upon the filing of a grievance is insufficient to establish liability under § 1983.” Johnson v.

Aramark, 482 F. App’x 992, 993 (6th Cir. 2012) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999)). Accordingly, the plaintiff’s individual-capacity claim against Parker will be dismissed.

               3.      Violation of TDOC Policy

       The plaintiff asserts that the defendants violated TDOC policy and procedure in several

ways, including by neglecting to provide her copies of disciplinary reports, not allowing her to

choose an inmate advisor, and failing to announce a finding at the conclusion of her disciplinary

hearing. However, inmates cannot state a Section 1983 claim based solely on the failure to follow



                                                  5

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 5 of 11 PageID #: 135
prison policies. See Grinter v. Knight, 532 F.3d 567, 574 (6th Cir. 2008) (citing Olim v.

Wakinekona, 461 U.S. 238, 250 (1983)) (“Failing to follow proper procedures is insufficient to

establish an infringement of a liberty interest.”). Thus, to the extent that the plaintiff’s claims are

premised on the failure to follow policy, they will be dismissed.

               4.      Procedural Due Process

       Next, the plaintiff asserts a due process claim against the defendants for placing and

keeping her on administrative segregation based on a knowingly false disciplinary charge. To state

a procedural due process claim, the plaintiff “must first demonstrate that [s]he was deprived of

‘life, liberty, or property’ by government action.” Heard v. Caruso, 351 F. App’x 1, 7 (6th Cir.

2009) (citing Wilkinson v. Austin, 545 U.S. 209, 221 (2005)). Although “the Constitution itself

does not give rise to a liberty interest in avoiding transfer to more adverse conditions of

confinement,” Wilkinson, 545 U.S. at 221–22 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)),

prisoners retain a liberty interest in avoiding conditions of confinement that “impose[] atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life,” id. at 223

(quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). The plaintiff’s alleged conditions in

administrative segregation, however, do not rise to this level.

       First, as a general matter, “an ‘increase in security classification . . . does not constitute an

atypical and significant hardship in relation to the ordinary incidents of prison life because a

prisoner has no constitutional right to remain incarcerated in a particular prison or to be held in a

specific security classification.’” Williams v. Lindamood, 526 F. App’x 559, 563 (6th Cir. 2013)

(quoting Harbin-Bey v. Rutter, 420 F.3d 571, 577 (6th Cir. 2005)). Additionally, the alleged

visitation restriction resulting from the plaintiff’s placement in administrative segregation does not

implicate a protected liberty interest. See Bazzetta v. McGinnis, 430 F.3d 795, 803–05 (6th Cir.



                                                  6

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 6 of 11 PageID #: 136
2005) (citing Overton v. Bazzetta, 539 U.S. 126, 134 (2003)) (holding that a prison’s policy

resulting in a permanent ban on visitation does not “rise[] to the level of egregious conduct

necessary to implicate the implicit guarantees of the Due Process Clause”). Nor does the plaintiff’s

inability to participate in educational courses. See Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th

Cir. 2003) (collecting cases) (rejecting due process claim because “[p]risoners have no

constitutional right to rehabilitation, education, or jobs”). And the plaintiff’s alleged exposure to

faulty heating and air systems is also not an “atypical and significant hardship.” Cf. Wilkerson, 545

U.S. at 223–24 (finding liberty interest where inmate was prohibited from “almost all human

contact,” subjected to 24-hour constant light, and limited to 1 hour of exercise per day in a “small

indoor room”).

       Second, to “implicate due process considerations,” a prisoner’s confinement in more

restrictive conditions typically must be “prolonged or indefinite.” Bishawi v. Ne. Ohio Corr. Ctr.,

628 F. App’x 339, 344 (6th Cir. 2014) (citing Wilkinson, 545 U.S. at 224). Here, the plaintiff’s

allegations reflect that she had been in administrative segregation for nearly eleven months at the

time the court received the complaint. Although “the duration of h[er] confinement, at some point,

may [] give[] rise to a protected liberty interest, such that some form of review [is] constitutionally

required,” see Williams, 526 F. App’x at 563 (citing Harris v. Caruso, 465 F. App’x 481, 484 (6th

Cir. 2012)), the plaintiff’s eleven-month confinement in administrative segregation is insufficient

to implicate a protected liberty interest at this time. See Harris, 465 F. App’x at 484 (citing Jones

v. Baker, 155 F.3d 810, 812 (6th Cir. 1998)) (noting that 30-month segregation did not create

liberty interest); but see Harden-Bey, 524 F.3d at 792–93 (finding that 3 years without a definite

end-point may be “atypical and significant”).




                                                  7

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 7 of 11 PageID #: 137
       In sum, the plaintiff’s alleged conditions are not “atypical and significant” such that she

satisfies the threshold requirement of establishing a protected liberty interest. The plaintiff,

therefore, fails to state a procedural due process claim.

               5.      Substantive Due Process

       The plaintiff does not explicitly assert a due process claim that is substantive, in addition

to procedural, but given her pro se status, the court will consider whether the plaintiff has stated

such a claim. Even where a prisoner does not demonstrate a protected liberty interest arising from

a disciplinary infraction, the prisoner can state a substantive due process claim based on an

allegation that “prison officials continue to punish h[er] on the basis of [knowingly] false

evidence.” Thomas v. Russell, 202 F.3d 270, 2000 WL 32040, at *1 (6th Cir. Jan. 6, 2000); see

Cannon v. Bernstein, No. 09-14058, 2015 WL 13741225, at *13–14 (E.D. Mich. May 26, 2015)

(collecting cases for the proposition that Thomas’s reasoning is “well-supported by case law from

various other circuits and districts around the country”), report and recommendation adopted,

2015 WL 5719665 (E.D. Mich. Sept. 30, 2015).

       This claim is “based on an alleged abuse of governmental authority,” Thomas, 2000 WL

32040, at *1 (citing County of Sacramento v. Lewis, 523 U.S. 833, 845–46 (1998)), and executive

abuse of power that “shocks the conscience” is cognizable. Lewis, 523 U.S. at 846. This standard

“sets a high bar,” and “‘only extreme misconduct’” will trigger substantive due process concerns.

See Jane Doe v. Jackson Local Sch. Dist. Bd. of Educ., 954 F.3d 925, 932–33 (6th Cir. 2020)

(citing Lewis, 523 U.S. at 847). However, at this early stage in the case, the plaintiff alleges a

sufficiently concerning abuse of power to warrant further development to determine whether the

defendants’ actions satisfy the constitutional standard.




                                                  8

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 8 of 11 PageID #: 138
        The plaintiff alleges that her cellmate admitted lying about the August 2019 incident to

Staff Investigator Tidwell and that Tidwell “essentially pressured her to remain silent about what

really happened.” (Doc. No. 1 at 4.) The plaintiff also asserts that Warden Fisher conspired with

the other defendants “to procure a justification to maintain [her] administrative segregation

sentence.” (Id. at 3.) These allegations, liberally construed, support an arguably non-frivolous

substantive due process claim against Tidwell, Fisher, Associate Warden Barlow, and DHO Law.

                6.      Equal Protection

        The plaintiff also asserts an equal protection claim. The Equal Protection Clause “protects

against invidious discrimination among similarly-situated individuals or implicating fundamental

rights.” Bishawi, 628 F. App’x at 344 (citing Ctr. for Bio-Ethical Reform v. Napolitano, 648 F.3d

365, 379 (6th Cir. 2011)). Thus, the plaintiff may state an equal protection claim by alleging “that

(1) [s]he was treated disparately from similarly situated prisoners, and (2) the disparate treatment

is the result of intentional and purposeful discrimination.” Davis v. Heyns, No. 17-1268, 2017 WL

8231366, at *4 (6th Cir. Oct. 16, 2017) (citing Robinson v. Jackson, 615 F. App’x 310, 314–15

(6th Cir. 2015)).

        The plaintiff, an African American, alleges that she has been punished more harshly than

five specific Caucasian prisoners with “far worse” disciplinary histories whose behavior was

“similar or worse” to her alleged behavior. (Doc. No. 1 at 4–5.) The plaintiff also alleges that DHO

Law, who presided over her disciplinary hearing, referred to her with a racist slur in the past. These

allegations support an equal protection claim against the defendants involved in the plaintiff’s

alleged disparate punishment—Fisher, Barlow, Tidwell, and Law. Although the plaintiff asserts

this claim against just Fisher, the court liberally construes the complaint to state a claim against all

four defendants.



                                                   9

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 9 of 11 PageID #: 139
                 7.      Official-Capacity Claims for Monetary Damages

        Finally, the plaintiff brings this action against the defendants in both their individual and

official capacities. (Doc. No. 1 at 1.) “[I]ndividuals sued in their official capacities stand in the

shoes of the entity they represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing

Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Here, the defendants include the TDOC

Commissioner and staff members at a TDOC-operated prison. (Doc. No. 1 at 1–2; id. at 2 (referring

to Defendant Tidwell as a “TDOC investigator”).) Accordingly, the plaintiff’s official-capacity

claims are essentially claims against the TDOC.

        The TDOC is an “agenc[y] of the state of Tennessee” that is “entitled to Eleventh

Amendment immunity from suit for damages.” Wingo v. Tenn. Dep’t of Corr., 499 F. App’x 453,

454 (6th Cir. 2012) (internal citations omitted). Thus, the court will dismiss the plaintiff’s request

for monetary damages from the defendants in their official capacities. Because the plaintiff has

stated the two constitutional claims discussed above, however, the court will not dismiss the

plaintiff’s request for injunctive relief regarding the expungement of her disciplinary infraction at

this time. 3 See Johnson v. CCA-Ne. Ohio Corr. Ctr. Warden, 21 F. App’x 330, 332 (6th Cir. 2001)

(citing Paine v. Baker, 595 F.2d 197, 201 (4th Cir. 1979)) (recognizing that prisoners have “a

limited right to have erroneous information expunged from [their] prison file[s]” where they




3
         The court notes the plaintiff’s allegation that the disciplinary board ultimately found her not guilty
of the charge stemming from the August 2019 incident. (Doc. No. 1 at 3.) However, the Disciplinary Report
Hearing Summary attached to the complaint reflects some ambiguity on this point. On one hand, the
“Committee Decision” area of the Summary is marked “N” for “Not Guilty.” (Doc. No. 1-1 at 4.) On the
other hand, handwritten narrative portions of the Summary state that “Hardy is found guilty of a Class A
offense” (id. at 5) and “Due to the seriousness of the assault, offender Hardy poses a safety risk to the
population[;] therefore admin[istrative] segregation [is] warranted at this time” (id. at 8). Given these
statements, and the plaintiff’s unambiguous request for the court to order the TDOC to expunge the
“disciplinary infractions referenced in this complaint” (see Doc. No. 1 at 13), the court assumes for the
purpose of initial review that the plaintiff has a disciplinary infraction to expunge.

                                                      10

    Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 10 of 11 PageID #: 140
“establish that: 1) certain information is in the prison file; 2) the information is false; and 3) the

information is relied on to a constitutionally significant degree”).

III.      Conclusion

          For these reasons, the court concludes that the plaintiff states arguably non-frivolous

individual-capacity claims against Defendants Fisher, Barlow, Tidwell, and Law for violating her

rights to substantive due process and equal protection. These claims, along with the plaintiff’s

request for injunctive relief, will be referred to the Magistrate Judge for further proceedings

consistent with the accompanying order.


                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                                 11

       Case 3:20-cv-00662 Document 5 Filed 12/29/20 Page 11 of 11 PageID #: 141
